990 So.2d 286 (2008)
Deborah R. TISDALE
v.
STATE of Alabama.
CR-05-0654.
Court of Criminal Appeals of Alabama.
February 1, 2008.
Thomas M. Goggans, Montgomery, for appellant.
Troy King, atty. gen., and Jean Therkelsen, asst. atty., gen., for appellee.

After Remand by the Alabama Supreme Court
McMILLAN, Judge.
In accordance with the judgment of the Alabama Supreme Court in Ex parte Tisdale, 990 So.2d 280 (Ala.2007), the judgment of the circuit court is hereby reversed, and this cause is remanded to the Chilton Circuit Court for further proceedings *287 in compliance with the opinion of the Alabama Supreme Court.
REVERSED AND REMANDED.
BASCHAB, P.J., and SHAW, WISE, and WELCH, JJ., concur.